UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6197


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01044-RBH-1)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Edward Chestnut appeals the district court’s

order denying relief on his motion for reduction in sentence

pursuant to 18 U.S.C. § 3582(c) (2006).                We have reviewed the

record and find no reversible error.             Accordingly, we affirm.

Chestnut’s motions to seal and for appointment of counsel are

denied.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented      in   the    materials

before    the   court   and   argument   would   not    aid    the   decisional

process.



                                                                       AFFIRMED




                                     2